Dismissed and Memorandum Opinion filed October 9, 2008







Dismissed
and Memorandum Opinion filed October 9, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00181-CV
____________
 
ANDRE SLOAN, Appellant
 
V.
 
DOREEN (BAKER) SLOAN, Appellee
 

 
On Appeal from the 312th District
Court
Harris County, Texas
Trial Court Cause No.
2008-00683
 

 
M E M O R
A N D U M  O P I N I O N
Appellant
filed a notice of appeal from an order signed April 3, 2008, sustaining
a contest to his pauper=s oath.  Pursuant to an order from this Court, a partial
clerk=s record relevant to appellant=s claim of indigence was filed on
July 27, 2008.  According to the record, no final judgment has been entered in
this case, and appellant is attempting to appeal the denial of pauper status
for the trial of the underlying divorce.




Generally,
appeals may be taken only from final judgments.  Lehmann v. Har‑Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory orders may be
appealed only if permitted by statute.  Bally Total Fitness Corp. v. Jackson,
53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  
There is
no statute providing for an interlocutory appeal of the court=s ruling on indigency for trial
proceedings.  Lomax v. Thomas, No. 14-08-00163-CV, 2008 WL 4308610, 1
(Tex. App.CHouston [14th Dist.] Aug. 28, 2008, no pet. h.).  Thus, an order denying
indigent status may not be appealed before entry of final judgment.  In
contrast, a trial court=s indigency ruling pertaining to an already pending appeal is
appealable.  See In re Arroyo, 988 S.W.2d 737, 738‑39 (Tex. 1998)
(orig. proceeding).  
On
August 29, 2008, notification was transmitted to the parties of this court=s intention to dismiss the appeal for
want of jurisdiction unless appellant filed a response demonstrating grounds
for continuing the appeal on or before September 15, 2008.  See Tex. R. App. P. 42.3(a).  No response
has been filed.
We are
without jurisdiction over this appeal.  Accordingly, the appeal is ordered
dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
9, 2008.
Panel consists of Chief Justice Hedges and Justices
Guzman and Brown.